      Case 18-02370-MM13                   Filed 07/03/19           Entered 07/03/19 14:15:15                      Doc         Pg. 1 of 18
Fill in this information to identify the case:
Debtor 1               MARTHA ALICIA HERRERA

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the   Southern District of California

Case Number            18-02370




Official Form 410S1
Notice of Mortgage Payment Change                                                                                               12/15

If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in
the debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File
this form as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule
3002.1.



 Name of Creditor: U.S. Bank National Association, not individually but solely as           Court Claim no. (If known): 2-2
 Trustee for BlueWater Investment Trust 2018-1
                                                                                            Date of Payment change: 08/01/2019
                                                                                            Must be at least 21 days after
                                                                                            date of this notice.
  Last 4 digits of any number you use
  to identify the debtor’s account: 5967                                                    New total payment:                    $ 1,542.52
                                                                                             Principal, interest and escrow, if any



Part 1:           Escrow Account Payment Adjustment
  1. Will there be a change in the debtor’s escrow account payment?
   No
   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law.
  Describe the basis for the change. If a statement is not attached, explain why:


    Current escrow payment: $                                              New escrow payment: $

Part 2:                Mortgage Payment Adjustment
 2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the
   debtor's variable-rate account?
 No
 Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a
   notice is not attached, explain why:
 Current interest rate: 3.00 %                                                New interest rate: 4.00 %

Current Principal and interest payment: $ 1,060.14                            New Principal and interest payment: $ 1,215.95


Part 3:               Other Payment Change
 3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?
 No

 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
 modification agreement. (Court approval may be required before the payment change can take effect.)
  Reason for change:                                                                                                                       _
 Current Mortgage payment: $                                                   New Mortgage payment: $
     Case 18-02370-MM13                             Filed 07/03/19           Entered 07/03/19 14:15:15            Doc      Pg. 2 of 18


Debtor 1         MARTHA ALICIA HERRERA                                                      Case number (if known) 18-02370
                        First Name         Middle Name           Last Name




 Part 4:                Sign here

  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

          I am the creditor.

          I am the creditor’s authorized agent.

  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X /s/ Ketan Sawarkar                                                                                Date: 07/03/2019
       Signature




  Print: Ketan Sawarkar                                                                               Title: Claims Processor
           First Name    Middle Name   Last Name




  Company           AIS Portfolio Services, LP                                          _




  Address           P.O. Box 201347
                         Number               Street

                    Arlington                TX                76006
                    City                           State                     ZIP Code


  Contact Phone          ((888) 455-6662                   )                                  Email
Case 18-02370-MM13                Filed 07/03/19     Entered 07/03/19 14:15:15            Doc       Pg. 3 of 18

                                      UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA
                                             SAN DIEGO DIVISION

Case       MARTHA ALICIA HERRERA                        )     Case No.     18-02370
Name:                                                   )     Judge:       Margaret M. Mann
                                                        )     Chapter:     13
             Debtor(s).                                 )


                                        CERTIFICATE OF SERVICE

PLEASE BE ADVISED that on 07/03/2019 (the “Notice Date”), pursuant to Federal Rule of Bankruptcy
Procedure 3002.1(b)(the “Bankruptcy Rules”), U.S. Bank National Association, not individually but solely as Trustee
for BlueWater Investment Trust 2018-1 filed a Notice of Change of Mortgage Payment (the “Notice”). The Notice
was filed due to a post-bankruptcy change of payment on the Debtor’(s) principal place of residence. A copy of the
Notice is attached hereto.

The filing of this Notice, via the Court’s Electronic Filing system, constitutes service upon the Chapter 13
Trustee and counsel for the Debtor(s), pursuant to Bankruptcy Rule 3002.1 and any and all applicable
Bankruptcy Rules.

I hereby certify that on 07/03/2019 a copy of the Notice was served upon the Debtor(s) on the Notice Date,
at the address listed below, by First Class U.S. Mail, postage prepaid.

Debtor:
            MARTHA ALICIA HERRERA
            4428 ANNE SLADON ST.,,
            OCEANSIDE, CA 92057


I hereby certify that on 07/03/2019 a copy of this Notice and all attachments on the following by
Electronic Notification via CM/ECF and/or other Electronic Notification:

Trustee:
           DAVID L SKELTON
           525 B ST SUITE 1430,
           SAN DIEGO, CA 92101

Debtor's counsel:
           ATTORNEY AT LAW
           BRIAN J MCGOLDRICK
           1230 COLUMBIA STREET SUITE 1100,
           SAN DIEGO, CA 92101
All Parties in Interest
All Parties requesting Notice

                                      By: /s/ Ketan Sawarkar
                                          Ketan Sawarkar, AIS Portfolio Services, LP.
                                          Authorized Agent for NewRez LLC DBA Shellpoint Mortgage Servicing
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15   Doc      Pg. 4 of 18




SAN DIEGO,CA                          Page 1 of 19              Printed on 10/11/2017 3:45:28 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15   Doc      Pg. 5 of 18




SAN DIEGO,CA                          Page 2 of 19              Printed on 10/11/2017 3:45:28 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15   Doc      Pg. 6 of 18




SAN DIEGO,CA                          Page 3 of 19              Printed on 10/11/2017 3:45:28 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15   Doc      Pg. 7 of 18




SAN DIEGO,CA                          Page 4 of 19              Printed on 10/11/2017 3:45:28 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15   Doc      Pg. 8 of 18




SAN DIEGO,CA                          Page 5 of 19              Printed on 10/11/2017 3:45:28 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15   Doc      Pg. 9 of 18




SAN DIEGO,CA                          Page 6 of 19              Printed on 10/11/2017 3:45:28 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15    Doc     Pg. 10 of 18




SAN DIEGO,CA                           Page 7 of 19              Printed on 10/11/2017 3:45:28 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15    Doc     Pg. 11 of 18




SAN DIEGO,CA                           Page 8 of 19              Printed on 10/11/2017 3:45:29 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15    Doc     Pg. 12 of 18




SAN DIEGO,CA                           Page 9 of 19              Printed on 10/11/2017 3:45:29 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15    Doc     Pg. 13 of 18




SAN DIEGO,CA                          Page 10 of 19              Printed on 10/11/2017 3:45:29 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15    Doc     Pg. 14 of 18




SAN DIEGO,CA                          Page 11 of 19              Printed on 10/11/2017 3:45:29 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15    Doc     Pg. 15 of 18




SAN DIEGO,CA                          Page 12 of 19              Printed on 10/11/2017 3:45:29 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15    Doc     Pg. 16 of 18




SAN DIEGO,CA                          Page 13 of 19              Printed on 10/11/2017 3:45:29 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15    Doc     Pg. 17 of 18




SAN DIEGO,CA                          Page 14 of 19              Printed on 10/11/2017 3:45:29 PM
      Case 18-02370-MM13   Filed 07/03/19   Entered 07/03/19 14:15:15    Doc     Pg. 18 of 18




SAN DIEGO,CA                          Page 15 of 19              Printed on 10/11/2017 3:45:29 PM
